141 F.3d 1174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lac DANG Plaintiff-Appellant,v.GRANITE CONSTRUCTION, A CALIFORNIA CORPORATION Defendant-Appellee.
No. 96-17268.D.C. No. CV-95-00115 ECR.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 11, 1998.Decided Feb. 27, 1998.

Appeal from the United States District Court for the District of Nevada Edward C. Reed, Jr., District Judge, Presiding.
Before D.W. NELSON, REINHARDT, and BOOCHEVER, Circuit Judges.


1
MEMORANDUM*


2
Plaintiff Lac Dang appeals the grant of summary judgment in favor of Granite Construction Company dismissing his employment discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.  We affirm.


3
Dang alleges that Granite subjected him to disparate disciplinary treatment on account of his race and national origin and created an abusive and hostile work environment.  Having fully reviewed the record, we conclude that Dang has failed to raise a genuine issue of material fact with respect to either the disparate treatment or hostile work environment claim.  In order to present a prima facie case of disparate treatment, Dang "must offer evidence that gives rise to an inference of unlawful discrimination."  Sischo-Nownejad v. Merced Community College Dist., 934 F.2d 1104, 1110 (9th Cir.1991).  Under the facts contained in the record, he has plainly not done so.  With respect to the hostile work environment claim, he must offer evidence that the workplace is "permeated with discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of the victim's employment and create an abusive working environment."  Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 369, 126 L.Ed.2d 295 (1993) (citations omitted).  The evidence Dang has offered falls far short of meeting that standard.  Accordingly, the district court properly granted summary judgment in favor of the defendants.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3